Citation Nr: 1646807	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-47 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

4.  Entitlement to service connection for a skin disability of the feet. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2012, the Veteran, his spouse, and son testified at a hearing before the undersigned at the RO.  A transcript of the proceeding has been associated with the claims file.

In December 2014, the Board reopened the claim of entitlement to service connection for residuals of a head injury and remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disability of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current residuals of a head injury are shown to be etiologically related to his active service.

2.  The Veteran's current degenerative disc disease of the cervical spine is shown to be etiologically related to his active service.

3.  The Veteran's current degenerative disc disease of the lumbar spine is shown to be etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a head injury have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of fully favorable decision being made, the Board finds that a discussion of the duties to notify and assist is not warranted at this time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. § 3.303(a), (d). 

Each disorder for which the veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he or she served, his or her medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that his claimed residuals of a head injury, degenerative disc disease of the cervical spine, and degenerative disc disease of the lumbar spine are the result of his vehicle hitting a landmine during service.  The Veteran testified that he was treated for his injuries while he was in the field of battle.  He was awarded the Purple Heart in October 1967 for wounds that he received in action on June 19, 1967.

The Veteran's service treatment records are negative for treatment regarding injuries to the head, back, and neck.

As mentioned, the Veteran claims that his disabilities are due to injuries he sustained during a combat situation.  His statements concerning combat with the enemy implicate 38 U.S.C.A. § 1154(b).  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154 (b)'s presumption may be rebutted only by clear and convincing evidence.  Id. 

Application of § 1154(b) requires a finding that the Veteran was engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998)."  The United States Court of Appeals for Veterans Claims (Court) has also held that combat status may be determined 'through the receipt of certain recognized military citations or other supportive evidence'. . . The phrase 'other supportive evidence' serves to provide an almost unlimited field of potential evidence to be used to 'support' a determination of combat status."  Gaines, 11 Vet. App. at 359 (quoting West (Carlton) v. Brown, Vet. App. 70, 76 (1994)). 

The Veteran has received the Purple Heart.  Thus, the Board finds that the combat presumption of section § 1154(b) applies to this case. 

In March 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed residuals of a head injury, degenerative disc disease of the cervical spine, and degenerative disc disease of the lumbar spine.  The Veteran reported ongoing back and neck pain since the landmine explosion in 1967.  The VA examiner diagnosed cervicalgia and mild degenerative disc disease.  She opined that the Veteran had no residual traumatic brain injury and that his current neck and low back conditions were as likely as not related to service.  

In December 2011, the March 2011 VA examiner provided an addendum opinion regarding the nature and etiology of the Veteran's degenerative disc disease of the lumbar spine and cervical spine.  She opined that she could not resolve the issue without resorting to mere speculation and opined that the onset of the conditions was as likely as not related to aging. 

In June 2012, VA received a letter from Dr. B.G., a private chiropractor, regarding the nature and etiology of the Veteran's claimed residuals of a head injury, degenerative disc disease of the cervical spine, and degenerative disc disease of the lumbar spine.  Dr. B.G. reviewed the Veteran's X-rays and photographs related to the Veteran's accident.  He opined that the injuries related to the Veteran's head, neck, and thoracic spine were directly related to his accident in service.  He elaborated that the amount of compressive forces from the explosion into the depth of the vehicle was extraordinary and that the degenerative changes visible in the X-rays were caused by trauma sustained in 1967. 

In April 2015, the Veteran was afforded another VA examination in accordance with the Board's December 2014 remand directives.  The VA examiner confirmed the diagnoses of degenerative disc disease of the lumbar spine and cervical spine. He also diagnosed recurrent headaches.  The VA examiner opined that the Veteran's neck, back, and headache conditions were less likely than not incurred in or caused by the claim in-service injury, event, or illness.  He explained that the Veteran's medical records did not support that his neck, back, or headache conditions were caused by service.

Most recently, the Veteran was afforded a VA examination to determine the nature and etiology of his headaches in June 2015.  The VA examiner opined that the residuals of the Veteran's head injury were at least as likely as not caused by the landmine explosion in 1967.  She elaborated that the Veteran was dazed, disoriented, and briefly lost consciousness following the explosion.  He developed a headache a day later, which has continued.  The Veteran took medication for his recurrent headache.  The headaches were less frequent now when compared with 1967.  The VA examiner reviewed the photographs associated with the Veteran's landmine explosion. 

There are no other medical opinions of record.

With regard to the Veteran's residuals of his head injury, he has provided competent and credible testimony regarding head pain since the landmine explosion in-service.  Although the April 2015 VA examiner provided a negative nexus opinion, he did not consider the Veteran's lay statements or the photographs submitted that documented the landmine explosion he was involved in while he was in-service.  The April 2015 VA examiner relied solely on a lack of documentation in the Veteran's medical records for his opinion.  The Board finds that the April 2015 VA examiner's opinion is not supported by adequate rationale and is of no probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the only probative medical opinion of record is the opinion proffered in June 2015, which took into consideration the Veteran's testimony and photographic evidence of the injuries he sustained in service. 

With regard to the Veteran's degenerative disc disease of the cervical spine and lumbar spine, the Board places the most probative value on the opinion provided by Dr. B.G.  Dr. B.G. took into consideration photographic evidence of the Veteran's landmine explosion, the Veteran's lay statements, and the X-ray studies of record.  The Board acknowledges that VA examiners in December 2011 and April 2015 rendered negative nexus opinions.  However, the opinions were predicated on a lack of contemporaneous medical treatment records.  They did not address the Veteran's underlying contention regarding the landmine explosion in-service or his competent and credible lay statements regarding continued back pain since service.  Therefore, they are of no probative value.  See Id.

Based on the forgoing, the Board finds that service connection is warranted for the Veteran's residuals of his head injury, degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine. 
ORDER

Service connection for residuals of a head injury is granted. 

Service connection for degenerative disc disease of the cervical spine is granted. 

Service connection for degenerative disc disease of the lumbar spine is granted. 


REMAND

In March 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed skin disability of the feet.  The VA examiner diagnosed the Veteran with dermatitis and noted that the Veteran reported that he had experienced little red blisters on the arches of his feet intermittently since service.  However, the examiner opined that it was less likely than not that the dermatitis was caused by or the result of service because there was no related injury or documentation of treatment in service. 

In December 2014, the Board remanded this issue to obtain another VA examination to address the Veteran's assertions of symptoms since service.  In April 2015, the Veteran underwent a VA examination and the VA examiner found that the Veteran had never been diagnosed with a skin disorder.  The Veteran did not provide a rationale for this finding.  A Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board finds that another VA examination is warranted as the VA examiner did not provide a nexus opinion or an opinion as to why the Veteran never had a skin disability during the appeal period.





	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any current skin disorder.  

The examiner must offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's currently diagnosed dermatitis is related to his service.  The examiner should address the Veteran's competent and credible lay statements regarding intermittent blisters on his feet since service.

The examiner is asked to provide a rationale for the opinions rendered.  

2.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


